Title: To Alexander Hamilton from Louis Le Guen, 30 September 1803
From: Le Guen, Louis
To: Hamilton, Alexander



Morrisville [Pennsylvania] 30. Sepbre. 1803
Cher Géneral

Votre Lettre du 12, timbré du 19, ne m’est Parvenue que Le 29, alors Je penssaie inutille de vous Ecrire, vous attendant Le 28; maie désapointée de ne vous Voir point arriver, Je vais vous Prier de me mander En reponse, Sy nous pouvons nous flater du Plaisir de Vous Voir en Peu. Mme. Le Guen Et Moy nous flatonts que vous nous favoriserée de Votre Visite, Et Bien fachée que Madame Et Mlle. Hamilton ne Puissent vous accompagner, Veuillée bien Je vous Prie Leurs En témoinger tous nos Regrets, Et Leurs faire agréer nos Compliments, ainsy qu’á Monr. et Madme. Washington Morton.
J’ai vue par votre Lettre que Le Cel. Burr, a Encorre Renvoyés Le Payement jusqu’a En Aoust Prochain, dieu Veuillent qu’aprés tous Ses Delais il Saquitte Envers Moy.
Je Suis Bien Reconnoissant a La remise que vous mavès fait faire Par Mr. Ogdon des 500 dollars. J’ai depuis recu de Mr. Prime 1900 dollars en deduction des 7000. donc qu’il ne restera me devoir que 5500 d’ollars avec quelques interest.
Sy Par hazard Vous alliés ou Envoyés a Newyork, Je Vous Serrai Obligée d’envoyer recevoir Les interests que depuis Le 1er. avril au 1er. octobre Sur Les 10244. dollars 30 Cts. dans Les 6 ⅌ %. Stocks, Et aussy, Sil Est agréable à Mr. harrison L’Interest due, d’un ân Sur Les 5000 dollars, Le tout à recevoir En Votre qualitée de trustis de conformitée au Contrat de mariage.
Je desire que la Calamitée dont Est Afligée Votre Ville disparoissent. Mme. Le Guen à Ettée Constament Malade depuis près de 3 mois, Et qu’oy q’un peu miuy Son Ettat minquiètte Et m’aflige, Et aussy tôt après Vous avoir Vue à Notre Retraite, Je me propose de Lui faire faire un Petit Voyage a Elizabethown et Parterson. Nos trois Petits Enfants Sont Bien Et notament Votre Petite Fïeulle.
Agrée, her Géneral, Le Nouvel Assurance de Lattachement Bien Sincere qui Vous a devoue Pour La Vie
Votre bien Obéiss Et Affectionnée Serviteur

L. Le Guen
Géneral Hamilton

